                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0086-JCC
10                              Plaintiff,                    ORDER
11          v.

12   THANH CONG PHAN,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s motion to seal (Dkt. No. 56) his
16   supplement to the competency proceeding (Dkt. No. 57).
17          “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local
18   Civ. R. 5(g). To overcome this presumption, there must be a “compelling reason” for sealing
19   sufficient to outweigh the public’s interest in disclosure. Ctr. for Auto Safety v. Chrysler Grp.,
20   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016) (applying the “compelling reason” test to motions to
21   seal documents that are “more than tangentially related to the merits of a case”). Defendant seeks
22   to maintain under seal his supplement to the competency hearing. (Dkt. Nos. 56, 57.) The
23   supplement contains highly sensitive and personal information about Defendant, in which the
24   public has minimal interest. (Dkt. No. 57.) On this basis, the Court finds a compelling reason to
25   seal Defendant’s supplement that outweighs the public’s interest in its disclosure.
26          For the foregoing reasons, Defendant’s motion to seal (Dkt. No. 56) is GRANTED. The


     ORDER
     CR18-0086-JCC
     PAGE - 1
 1   Clerk is DIRECTED to maintain Docket Number 57 under seal.

 2         DATED this 2nd day of August 2019.




                                                    A
 3

 4

 5
                                                    John C. Coughenour
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0086-JCC
     PAGE - 2
